Fourth Court of Appeals
                               San Antonio, Texas
                                   September 30, 2020

                                  No. 04-20-00407-CV

                                   Marian HADDAD,
                                       Appellant

                                            v.

                        TRI-COUNTY A/C & HEATING, LLC,
                                   Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 16-0908-CV
                        Honorable Gary L. Steel, Judge Presiding

                                        ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. We tax costs of court for this appeal against Marian Haddad.

      It is so ORDERED on September 30, 2020.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court